UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

HERBINA R. EVANS, : Case No. 3:18-cv-303
Plaintiff, : District Judge Walter H. Rice

Magistrate Judge Sharon L. Ovington
vs.

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

Defendant.

 

DECISION AND ENTRY

 

The Court has conducted a de novo review of the Report and Recommendations of
United States Magistrate Judge Sharon L. Ovington (Doc. #8), to whom this case was
originally referred pursuant to 28 U.S.C. § 636(b). Noting that no objections have been
filed and that the time for filing such objections, if any, under Fed. R. Civ. P. 72(b), has
expired, this Court hereby ADOPTS said Report and Recommendations.

It is therefore ORDERED that:

1. The Report and Recommendations filed on August 28, 2019
(Doc. #8) is ADOPTED in full;

2. The ALJ’s non-disability decision is AFFIRMED; and
3. The case is terminated on the docket of this Court.
IT IS SO ORDERED.

Gq, té «tb S Carte
Walter H. Rice ~
United States District Judge

 
